Citation Nr: 1549348	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  15-06 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to June 1972, and from August 1972 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for PTSD, assigning a 30 percent rating, effective October 1, 2011.  A notice of disagreement was filed in November 2013, a statement of the case was issued in March 2014, and a substantive appeal was received in March 2015.

The Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.

The issues of entitlement to service connection for anxiety and depression, and entitlement to an increased rating for irritable bowel syndrome (IBS) have been raised by the record in a September 2015 submission, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  09/11/2015 VBMS entry, VA 21-526EZ, Fully Developed Claim (Compensation).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Treatment records from the Phoenix, Arizona VA Medical Center (VAMC) have been associated with Virtual VA through September 21, 2015.  On September 21, 2015, the Veteran contacted VA requesting an appointment with her treating medical health provider, Dr. O.  09/25/2015 Virtual VA entry, CAPRI.  Arrangements were being made to schedule her for an appointment.  As it appears that the Veteran has undergone recent mental health treatment, updated treatment records should be associated with Virtual VA for the period from September 22, 2015.

In an August 2015 brief from the Veteran's attorney, reference was made to a March 18, 2015 C&P examination.  09/01/2015 VBMS entry, Appellate Brief.  VBMS/Virtual VA does not contain an examination with such date; the only VA examination of record is dated in August 2013.  While such reference may be a typographical error, the AOJ should ensure that any outstanding VA examination reports are associated with VBMS/Virtual VA.  

With the brief, the Veteran's attorney submitted a private June 2015 mental health evaluation wherein the examiner opined that the Veteran suffers from occupational and social impairment in most areas such as work, school, family relations, judgment, thinking, and/or mood, as well as an inability to establish and maintain effective relationships and difficulty adapting to stressful circumstances including work/work-like settings.  As such examination report reflects the Veteran's symptoms have worsened, the Veteran should be afforded a new VA examination to assess the severity of her PTSD.  

The Veteran asserted at the August 2013 VA examination that she was semi-retired from working in the health-care field and was trying to work on a business with jewelry.  08/14/2013 Virtual VA entry, CAPRI at 3.  In the 'Brief, it was asserted that she unable to obtain or maintain gainful employment due to her PTSD.  A statement should be sought regarding the ways in which her PTSD impacts employment and the claim for a TDIU should be adjudicated.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the VBMS/Virtual VA folders treatment records from the Phoenix VAMC for the period from September 22, 2015.  

Associate with the VBMS/Virtual folder any C&P mental health examination conducted in March 2015.

If such efforts prove unsuccessful, documentation to that effect should be associated with VBMS/Virtual VA.

2.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of her service-connected PTSD. 

The examiner should review the Virtual folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to her service-connected PTSD.  Examination findings should be reported to allow for evaluation of her disability under 38 C.F.R. § 4.130 , Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to her PTSD.  

The examiner should comment on whether the Veteran's PTSD is manifested by the following:

* occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships (or)

* occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships (or)

* total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The examiner should also describe how the Veteran's PTSD affected her functioning for any period from October 2011.  The examiner should describe the types of limitations she would experience as a result of her PTSD that would prevent her from working in a job in the health-care field or any other field.  For example, could she work with other people, cope with authority, interact with the public, concentrate on her tasks, reliably report for work, etc?

Consider all pertinent evidence of record, including lay statements, and provide a rationale for any opinion.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After completion of the above, readjudicate the issue of entitlement to an initial increased rating for PTSD and adjudicate entitlement to a TDIU pursuant to § 4.16 (a) & (b).  If any of the benefits sought are not granted in full, the Veteran and her attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran and her attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





